On November 9, 1994, the defendant was sentenced to six (6) months in the Ravalli County Jail on each of the two misdemeanor counts; Criminal Mischief, a Misdemeanor and Resisting Arrest, a Misdemeanor; and will be imprisoned in the Montana State Prison for ten (10) years on the felony count, Felony Assault. Said sentences to run concurrently with one another. The defendant will receive credit for 73 days for time served in jail prior to sentencing. The court directs that the defendant not be considered for parole until he has successfully completed the anger management program at the Montana State Prison, the chemical dependency program at Montana State Prison and further, that he not be considered for parole until he has paid the restitution owed to the Ravalli County Sheriffs Office in the sum of $34.00. The defendant is designated a dangerous offender for the purposes of parole consideration.
On March 17, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Connie Camino, legal intern of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 17th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Connie Camino, legal intern of the Montana Defender Project for representing Michael Nelson in this matter.